Order issued May 6, 2014




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00193-CV
                           ———————————
          PETER PRATT AND VICTOR ELGOHARY, Appellants
                                        V.
HERRERA PARTNERS, L.P., HERRERA PARTNERS, G. A. HERRERA &
        CO., LLC, AND GILBERT A. HERRERA, Appellees


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-40476


                          MEMORANDUM ORDER

      Appellee and cross-appellant, Herrera Partners, has filed a motion to dismiss

its cross-appeal. No opinion has issued and no party has filed a response to the

motion. See TEX. R. APP. P. 10.1(b), 10.3. Accordingly, we grant the motion and
dismiss the cross-appeal. See TEX. R. APP. P. 42.1(a)(1). The appeal by Victor

Elgohary and Peter Pratt remains pending.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2